Exhibit 10.8

EXECUTION COPY

 

            Deutsche Bank   LOGO [g83114img.jpg]            
Deutsche Bank AG, London Branch             Winchester house             1 Great
Winchester St,             London EC2N 2DB             Telephone: 44 20 7545
8000             c/o Deutsche Bank Securities Inc.             60 Wall Street  
          New York, NY 10005             Telephone: 212-250-2500

 

DATE:

   April 9, 2008 TO:    Endo Pharmaceuticals Holdings Inc. ATTENTION:    Chief
Legal Officer TELEPHONE:    610-558-9800 FACSIMILE:    610-558-9684 FROM:   
Deutsche Bank AG, London Branch TELEPHONE:    44 20 7545 0556 FACSIMILE:    44
11 3336 2009 SUBJECT:    Equity Derivatives Confirmation REFERENCE NUMBER(S):   
252000

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and Endo Pharmaceuticals Holdings Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation constitutes the entire agreement
and understanding of the parties with respect to the subject matter and terms of
the Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Anthony
Dilorio, Hugo Banziger

  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with the “Cross-Default” provisions of Section 5(a)(vi) applicable
to Counterparty (with the phrase “, or becoming capable at such time of being
declared,” deleted from Section 5(a)(vi)(1) and the reference to “principal
amount” therein deemed to include “original principal amount” and with a
“Threshold Amount” of $300,000,000) and with such other elections set forth in
this Confirmation). For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.

 

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:

 

General:    Trade Date:    April 9, 2008. Effective Date:    April 15, 2008.
Components:    The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement. Warrant Style:    European. Warrant Type:   
Call. Seller:    Counterparty. Buyer:    Deutsche. Shares:    The common stock,
par value USD 0.01 per share, of Counterparty (Ticker Symbol: “ENDP”). Number of
Warrants:    For each Component, as provided in Annex C to this Confirmation.
Strike Price:    As provided in Annex B to this Confirmation. Premium:    As
provided in Annex B to this Confirmation. Premium Payment Date:    The Effective
Date. Exchange:    The NASDAQ Global Select Market. Related Exchanges:    All
Exchanges. Calculation Agent:    Deutsche.

 

2



--------------------------------------------------------------------------------

Procedure for Exercise:   

In respect of any Component:

   Expiration Date:    As provided in Annex C to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already an Expiration Date for another Component); provided that if
that date is a Disrupted Day, the Expiration Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date in respect of any other Component for
the Transaction) and, notwithstanding anything to the contrary in this
Confirmation or the Equity Definitions, the Relevant Price for the Expiration
Date shall be the prevailing market value per Share determined by the
Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case the Calculation Agent shall make adjustments to the number of Warrants for
the relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date. “Final Disruption Date” has the
meaning provided in Annex B to this Confirmation. Automatic Exercise:   
Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.
Market Disruption Event:    Section 6.3(a) of the Equity Definitions is hereby
amended by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof, and by
amending and restating clause (a)(iii) thereof in its entirety to read as
follows: “(iii) an Early Closure that the Calculation Agent determines is
material.”    Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the term “Scheduled Closing
Time” in the fourth line thereof.

 

3



--------------------------------------------------------------------------------

Settlement Terms:   

In respect of any Component:

   Net Share Settlement:    On each Settlement Date, Counterparty shall deliver
to Deutsche a number of Shares equal to the Net Share Amount for such Settlement
Date to the account specified by Deutsche, and cash in lieu of any fractional
shares valued at the Relevant Price for the Valuation Date corresponding to such
Settlement Date. If, in the good faith reasonable judgment of Deutsche, the
Shares deliverable hereunder would not be immediately freely transferable by
Deutsche under Rule 144 under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) or any successor provision, then Deutsche may elect to either
(x) accept delivery of such Shares notwithstanding the fact that such Shares are
not immediately freely transferable by Deutsche under Rule 144 or any successor
provision or (y) require that such delivery take place pursuant to the
provisions set forth opposite the caption “Registration/Private Placement
Procedures” below. Net Share Amount:    For any Exercise Date, a number of
Shares, as calculated by the Calculation Agent, equal to the product of (i) the
number of Warrants being exercised or deemed exercised on such Exercise Date,
and (ii) the excess, if any, of the Relevant Price for the Valuation Date
occurring on such Exercise Date over the Strike Price (such product, the “Net
Share Settlement Amount”), divided by such Relevant Price. Relevant Price:    On
any Valuation Date, the volume weighted average price per Share for the regular
trading session of the Exchange as displayed under the heading “Bloomberg VWAP”
on Bloomberg Page ENDP.Q <equity> AQR on such Valuation Date in respect of the
period from 9:30 am to 4:00 p.m. (New York City time) on such Valuation Date (or
if such volume weighted average price is not available, the Calculation Agent’s
reasonable, good faith estimate of such price on such Valuation Date).
Settlement Currency:    USD. Other Applicable Provisions:    The provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physical Settlement” and “Physically-settled” shall be read as references to
“Net Share Settlement” and “Net Share Settled”. “Net Share Settled” in relation
to any Warrant means that Net Share Settlement is applicable to such Warrant.

 

4



--------------------------------------------------------------------------------

Dividends:   

In respect of any Component:

   Dividend Adjustments:    Counterparty agrees to notify Deutsche promptly of
the announcement of an ex-dividend date for any cash dividend by Counterparty.
If an ex-dividend date for any cash dividend occurs at any time from, but
excluding, the Trade Date to, and including, the Expiration Date, then in lieu
of any adjustments as provided under “Method of Adjustment” below, the
Calculation Agent shall make such adjustments to the Strike Price and/or the
Number of Warrants as it deems appropriate to preserve for the parties the
intended economic benefits of the Transaction. Adjustments:   

In respect of any Component:

   Method of Adjustment:    Calculation Agent Adjustment; provided, however,
that the Equity Definitions shall be amended by replacing the words “diluting or
concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii)
with the word “material” and by adding the words “or the Transaction” after the
words “theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c)
and 11.2(e)(vii); provided further that adjustments may be made to account for
changes in volatility, expected dividends, expected correlation, stock loan rate
and liquidity relative to the relevant Share. Modified Calculation Agent
Adjustment:    For greater certainty, the definition of “Modified Calculation
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language to the stipulated parenthetical
provision: “(including adjustments to account for changes in volatility,
expected dividends, expected correlation, stock loan rate or liquidity relevant
to the Shares or to the Transaction) from the Announcement Date to the Merger
Date (Section 12.2) or Tender Offer Date (Section 12.3)”. Consequences of Merger
Events:    New Shares:    In the definition of New Shares in Section 12.1(i) of
the Equity Definitions, the text in clause (i) thereof shall be deleted in its
entirety and replaced with “publicly quoted, traded or listed on any U.S.
national securities exchange”. (a) Share-for-Share:    Modified Calculation
Agent Adjustment. (b) Share-for-Other:    Cancellation and Payment (Calculation
Agent Determination). (c) Share-for-Combined:    Component Adjustment. Tender
Offer:    Applicable.

 

5



--------------------------------------------------------------------------------

Consequences of Tender Offers:    (a) Share-for-Share:    Modified Calculation
Agent Adjustment. (b) Share-for-Other:    Modified Calculation Agent Adjustment.
(c) Share-for-Combined:    Modified Calculation Agent Adjustment.
Nationalization, Insolvency and Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any U.S. national securities
exchange; if the Shares are immediately re-listed, re-traded or re-quoted on any
such exchange, such exchange shall be deemed to be the Exchange. For the
avoidance of doubt, the occurrence of any event that is a Merger Event and would
otherwise have been a Delisting will have the consequence specified for the
relevant Merger Event. Additional Disruption Events:    Change in Law:   
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”. Failure to Deliver:    Inapplicable Insolvency Filing:   
Applicable Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:

   250 basis points per annum Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:

   0 basis points per annum Increased Cost of Hedging:    Applicable Hedging
Disruption:    Applicable Hedging Party:    Deutsche for all applicable
Additional Disruption Events Determining Party:    Deutsche for all applicable
Additional Disruption Events

 

6



--------------------------------------------------------------------------------

Acknowledgements:    Non-Reliance:    Applicable Agreements and Acknowledgements
Regarding Hedging Activities:    Applicable Additional Acknowledgements:   
Applicable

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

 

  (i) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (ii) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA. It has entered into the Transaction
with the expectation and intent that the Transaction shall be performed to its
termination date.

 

  (iii) Securities Act. It is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act, or an “accredited investor” as defined under
the Securities Act.

 

  (iv) ERISA. The assets used in the Transaction (1) are not assets of any
“plan” (as such term is defined in Section 4975 of the U.S. Internal Revenue
Code (the “Code”)) subject to Section 4975 of the Code or any “employee benefit
plan” (as such term is defined in Section 3(3) of the U.S. Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
and (2) do not constitute “plan assets” within the meaning of Department of
Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

  (i) Counterparty shall as soon as practicable provide written notice to
Deutsche upon obtaining knowledge of the occurrence of any event that would
constitute an Event of Default, a Potential Event of Default, a Potential
Adjustment Event, a Merger Event or any other Extraordinary Event; provided,
however, that should Counterparty be in possession of material non-public
information regarding Counterparty, Counterparty shall not communicate such
information to Deutsche.

 

  (ii)

(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Deutsche or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment

 

7



--------------------------------------------------------------------------------

 

advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Deutsche or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

  (iii) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (iv) Counterparty acknowledges its responsibilities under applicable law
(including, without limitation, the Securities Act and Section 9 and
Section 10(b) of the Exchange Act) in connection with the Transaction.

 

  (v) The representations and warranties of Counterparty set forth in Section 1
of the Purchase Agreement dated April 9, 2008 between Counterparty and Deutsche
Bank Securities Inc. as representative of the initial purchasers are true and
correct and are hereby deemed to be repeated to Deutsche as if set forth herein.

 

  (vi) The Shares issuable upon exercise of all Warrants (the “Warrant Shares”)
have been duly authorized and, when delivered pursuant to the terms of such
Transaction, shall be validly issued, fully-paid and non-assessable, and such
issuance of the Warrant Shares shall not be subject to any preemptive or similar
rights.

 

  (vii) Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)).

 

  (viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.

 

  (ix) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Deutsche is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133, 149 or 150 (or under any successor statement),
EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements),
under FASB’s Liabilities & Equity Project, or under any other accounting
guidance.

 

  (x) Counterparty understands, agrees and acknowledges that no obligations of
Deutsche to it hereunder, if any, shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Deutsche or any governmental agency.

 

  (xi) Counterparty shall deliver to Deutsche an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Deutsche in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

Miscellaneous:

Effectiveness. If, prior to the Effective Date, Deutsche reasonably determines
that it is advisable to cancel the Transaction because of concerns that
Deutsche’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

 

8



--------------------------------------------------------------------------------

Netting and Set-Off. Notwithstanding anything to the contrary, the parties
hereto agree that the Transaction shall not be subject to any right of netting
or set off with any other transaction, whether under any agreement or by
operation of law.

Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

Status of Claims in Bankruptcy. Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Deutsche’s rights in respect of any transactions other than the
Transaction.

No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Deutsche is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Deutsche any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Counterparty Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
Deutsche, confirmed in writing within one Scheduled Trading Day, between the
hours of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date or
other date the transaction is terminated, as applicable (“Notice of Counterparty
Termination Delivery”). Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Counterparty
shall deliver to Deutsche a number of Termination Delivery Units having a cash
value equal to the amount of such Counterparty Payment Obligation (such number

 

9



--------------------------------------------------------------------------------

of Termination Delivery Units to be delivered to be determined by the
Calculation Agent as the number of whole Termination Delivery Units that could
be sold over a commercially reasonable period of time to generate proceeds equal
to the cash equivalent of such payment obligation). In addition, if, in the good
faith reasonable judgment of Deutsche, for any reason, the Termination Delivery
Units deliverable pursuant to this paragraph would not be immediately freely
transferable by Deutsche under Rule 144 under the Securities Act or any
successor provision, then Deutsche may elect either to (x) accept delivery of
such Termination Delivery Units notwithstanding any restriction on transfer or
(y) require that such delivery take place pursuant to the provisions set forth
opposite the caption “Registration/Private Placement Procedures” below. If the
provisions set forth in this paragraph are applicable, the provisions of
Sections 9.8, 9.9, 9.11 (modified as described above) and 9.12 of the Equity
Definitions shall be applicable, except that all references to “Shares” shall be
read as references to “Termination Delivery Units.”

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Registration/Private Placement Procedures. If, in the reasonable opinion of
Deutsche, following any delivery of Shares or Termination Delivery Units to
Deutsche hereunder, such Shares or Termination Delivery Units would be in the
hands of Deutsche subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Termination Delivery Units being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act) (such Shares or Termination
Delivery Units, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) of Annex A hereto at the
election of Counterparty, unless waived by Deutsche. Notwithstanding the
foregoing, solely in respect of any Warrants exercised or deemed exercised on
any Exercise Date, Counterparty shall elect, prior to the first Settlement Date
for the first Exercise Date, a Private Placement Settlement (as defined in Annex
A hereto) or Registration Settlement (as defined in Annex A hereto) for all
deliveries of Restricted Shares for all such Exercise Dates which election shall
be applicable to all Settlement Dates for such Warrants and the procedures in
clause (i) or clause (ii) of Annex A hereto shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement Settlement or Registration Settlement for such aggregate
Restricted Shares delivered hereunder. If the Private Placement Settlement or
the Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.

Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Deutsche is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Deutsche shall not be
considered such an affiliate of Counterparty solely by reason of its right to
receive Shares pursuant to a Transaction hereunder), any Shares or Termination
Delivery Units delivered hereunder at any time after one year from the Premium
Payment Date shall be eligible for resale under Rule 144 under the Securities
Act or any successor provision, and Counterparty agrees

 

10



--------------------------------------------------------------------------------

to promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any restrictions on resale
under the Securities Act from the certificates representing such Shares or
Termination Delivery Units. Counterparty further agrees that with respect to any
Shares or Termination Delivery Units delivered hereunder at any time after 6
months from the Premium Payment Date but prior to 1 year from the Premium
Payment Date, to the extent that Counterparty then satisfies the current
information requirement of Rule 144 under the Securities Act, Counterparty shall
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any such restrictions or
requirements from the certificates representing such Share or Termination
Delivery Units upon delivery by Deutsche to Counterparty or such transfer agent
of any customary seller’s and broker’s representation letters in connection with
resales of such Shares or Termination Delivery Units pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Deutsche. Counterparty further agrees and acknowledges that Deutsche
shall run a holding period under Rule 144 under the Securities Act with respect
to the Warrants and/or any Shares or Termination Delivery Units delivered
hereunder notwithstanding the existence of any other transaction or transactions
between Counterparty and Deutsche relating to the Shares. Counterparty further
agrees that Shares or Termination Delivery Units delivered hereunder prior to
the date that is 6 months from the Premium Payment Date may be freely
transferred by Deutsche to its affiliates, and Counterparty shall effect such
transfer without any further action by Deutsche. Notwithstanding anything to the
contrary herein, Counterparty agrees that any delivery of Shares or Termination
Delivery Units shall be effected by book-entry transfer through the facilities
of the Clearance System if, at the time of such delivery, the certificates
representing such Shares or Termination Delivery Units would not contain any
restrictive legend as described above. Notwithstanding anything to the contrary
herein, to the extent the provisions of Rule 144 under the Securities Act or any
successor rule are amended, or the applicable interpretation thereof by the
Securities and Exchange Commission or any court changes after the Trade Date,
the agreements of Counterparty herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Counterparty, to comply with
Rule 144 under the Securities Act, including Rule 144(b) or any successor
provision, as in effect at the time of delivery of the relevant Shares or
Termination Delivery Units.

No Material Non-Public Information. On each day during the period beginning on
the Trade Date and ending on the day on which Deutsche has informed Counterparty
in writing that Deutsche has completed all purchases or sales of Shares or other
transactions to hedge initially its exposure with respect to the Transaction,
Counterparty represents and warrants to Deutsche that it is not aware of any
material nonpublic information concerning itself or the Shares. Deutsche shall
inform Counterparty of such as soon as practicable after it has completed all
purchases of Shares or other transactions to hedge initially its exposure to the
Transaction.

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Deutsche may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
provisions opposite the headings “Alternative Calculations and Counterparty
Payments on Early Termination and on Certain Extraordinary Events,”
“Registration/Private Placement Procedures,” “Limitation on Delivery of Shares”
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery would result in Deutsche
directly or indirectly beneficially owning (as such term is defined for purposes
of Section 13(d) of the Exchange Act) at any time in excess of 9.0% of the
outstanding Shares. Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
Deutsche directly or indirectly so beneficially owning in excess of 9.0% of the
outstanding Shares. If any delivery owed to Deutsche or exercise hereunder is
not made, in whole or in part, as a result of this provision, Counterparty’s
obligation to make such delivery and Deutsche’s right to exercise a Warrant
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Clearance System Business
Day after, Deutsche gives notice to Counterparty that such exercise or delivery
would not result in Deutsche directly or indirectly so beneficially owning in
excess of 9.0% of the outstanding Shares.

Repurchase Notices. On any day Counterparty effects any repurchases of Shares,
Counterparty shall promptly provide Deutsche with a written notice of such
repurchase (a “Repurchase Notice”) if the Warrant Equity Percentage (as defined
below) differs by 0.5% or more from the Warrant Equity Percentage set forth in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the

 

11



--------------------------------------------------------------------------------

Warrant Equity Percentage as of the date hereof). The Warrant Equity Percentage
as of any day is the fraction of (1) the numerator of which is the Number of
Warrants, and (2) the denominator of which is the number of Shares outstanding
on such day. Counterparty agrees to indemnify and hold harmless Deutsche and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling person (each, an “Indemnified Person”) from and
against any and all losses (including losses relating to Deutsche’s hedging
activities as a consequence of becoming, or of the risk of becoming, an
“insider” as defined under Section 16 of the Exchange Act, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expense (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Counterparty’s failure to provide
Deutsche with a Repurchase Notice on the day and in the manner specified herein,
and to reimburse, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Counterparty in writing, and Counterparty, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Indemnified Person fails promptly
to notify Counterparty of any action commenced against it in respect of which
indemnity may be sought hereunder; provided, that failure to notify Counterparty
(x) shall not relieve Counterparty from any liability hereunder to the extent it
is not materially prejudiced as a result thereof and (y) shall not, in any
event, relieve Counterparty from any liability that it may have otherwise than
on account of this indemnity agreement. Counterparty shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of the number of Shares (the
“Maximum Delivery Amount”) equal, on any day, to the sum of (a) 12,000,000 and
(b) the number of Shares that Counterparty has repurchased as of such day
pursuant to a confirmation entered into between Counterparty and Deutsche on the
Trade Date hereof relating to a collared accelerated share repurchase
transaction (the “ASR Confirmation”) (or more than the adjusted number thereof
with regard to other securities constituting the Termination Delivery Units),
subject to a Calculation Agent Adjustment for any Potential Adjustment Event or
Extraordinary Event, provided that Deutsche shall be entitled to allocate any
remaining number of Shares in the “maximum delivery amount” under the ASR
Confirmation to increase the Maximum Delivery Amount hereunder to a number not
to exceed twice the aggregate Number of Warrants hereunder (with a corresponding
reduction of the “maximum delivery amount” under the ASR Confirmation) and vice
versa. Counterparty represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Maximum
Delivery Amount is equal to or less than the number of authorized but unissued
Shares of Counterparty that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Maximum Delivery Amount (such Shares, the “Available
Shares”). In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this paragraph (the resulting
deficit, the “Deficit Shares”), Counterparty shall be

 

12



--------------------------------------------------------------------------------

continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by Counterparty or any of its subsidiaries after the Trade Date (whether or not
in exchange for cash, fair value or any other consideration), (ii) authorized
and unissued Shares reserved for issuance in respect of other transactions prior
to such date which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Deutsche
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

Additional Termination Event. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Deutsche may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

(i) Deutsche reasonably determines that it is advisable to terminate a portion
of the Transaction so that Deutsche’s related hedging activities will comply
with applicable securities laws, rules or regulations;

(ii) the Shares are not approved for listing on a U.S. national securities
exchange;

(iii) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act or any successor provisions, including any
group acting for the purpose of acquiring, holding, voting or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act or any
successor provision) is or becomes the “beneficial owner” (as that term is used
in Rule 13d-3 under the Exchange Act as in effect on the Trade Date, except that
the number of shares of Counterparty’s voting stock will be deemed to include,
in addition to all outstanding shares of Counterparty’s voting stock and shares
of voting stock not outstanding that are subject to options, warrants, rights to
purchase or conversion privileges exercisable within 60 days of the date of
determination (“unissued shares”) deemed to be held by the “person” or “group”
or other person with respect to which the determination is being made, all
unissued shares deemed to be held by all other persons), directly or indirectly,
of shares representing 50% or more of the total voting power of all outstanding
classes of Counterparty’s capital stock or other interests normally entitled
(without regard to the occurrence of any contingency) to vote in the election of
the board of directors, managers or trustees (“voting stock”) or has the power,
directly or indirectly, to elect a majority of the members of Counterparty’s
board of directors, unless the exception provided in clause (iv)(2) below
applies;

(iv) Counterparty consolidates with, enters into a binding share exchange with
or merges with or into, another person, or Counterparty assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of its
assets, or any person consolidates with, or merges with or into, Counterparty,
unless either (1) the persons that “beneficially owned,” directly or indirectly,
the shares of Counterparty’s voting stock immediately prior to such transaction,
“beneficially own,” directly or indirectly, shares of Counterparty’s voting
stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person or
(2) at least 90% of the consideration paid for the Shares (other than cash
payments for fractional shares or pursuant to dissenters’ appraisal rights) in
such transaction consists of shares of common stock traded on a U.S. national
securities exchange (or which will be so traded immediately following such
transaction);

(v) (a) individuals who on the Trade Date constituted Counterparty’s board of
directors and (b) any new directors whose election to Counterparty’s board of
directors or whose nomination for election by Counterparty’s stockholders was
approved by at least a majority of the directors at the time of such election or
nomination still in office either who were directors on the Trade Date or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of Counterparty’s board of directors; or

(vi) the holders of Counterparty’s capital stock approve any plan or proposal
for liquidation or dissolution of Counterparty.

 

13



--------------------------------------------------------------------------------

Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, Deutsche may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty to any major broker or dealer or other financial institution that
regularly enters into OTC equity derivatives.

If, as determined in Deutsche’s sole discretion, (x) its “beneficial ownership”
(within the meaning of Section 16 of the Exchange Act and rules promulgated
thereunder) exceeds 8.5% of Counterparty’s outstanding Shares and (y) Deutsche
is unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction to reduce such “beneficial ownership”
below 8.5%, Deutsche may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of this
Transaction, such that its “beneficial ownership” following such partial
termination will be approximately equal to but less than 8.5%. In the event that
Deutsche so designates an Early Termination Date with respect to a portion of
this Transaction, a payment shall be made pursuant to Section 6 of the Agreement
as if (i) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Warrants
equal to the Terminated Portion (allocated among the Components thereof in the
discretion of Deutsche), (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption “Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events” shall apply to any amount
that is payable by Counterparty to Deutsche pursuant to this sentence).

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche’s obligations in respect of the Transaction
and any such designee may assume such obligations. Deutsche shall be discharged
of its obligations to Counterparty to the extent of any such performance.

Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Governing law: The law of the State of New York.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

(a) Counterparty

Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Attention: Chief Legal Officer

Telephone: 610-558-9800

Fax: 610-558-9684

 

14



--------------------------------------------------------------------------------

(b) Deutsche

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention: Documentation Department

and

c/o Deutsche Bank Securities Inc.

60 Wall Street, NYC60-0425

New York, New York 10005-2858

Attn: Equity Capital Markets

Fax No.: 212-797-0058

Tel No.: 212-250-2717

 

15



--------------------------------------------------------------------------------

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours, DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Paul Maley

Name:   Paul Maley Title:   Director By:  

/s/ Lee Frankenfield

Name:   Lee Frankenfield Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.

acting solely as Agent in connection with this Transaction

By:  

/s/ Paul Maley

Name:   Paul Maley Title:   Director By:  

/s/ Lee Frankenfield

Name:   Lee Frankenfield Title:   Managing Director

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:  

/s/ Charles A. Rowland, Jr.

Name:   Charles A. Rowland, Jr. Title:   Executive Vice President, Chief
Financial Officer and Treasurer



--------------------------------------------------------------------------------

ANNEX A

Registration Settlement and Private Placement Settlement

 

(i) If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Deutsche; provided
that Counterparty may not elect a Private Placement Settlement if, on the date
of its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Deutsche (or any affiliate designated by
Deutsche) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
Deutsche (or any such affiliate of Deutsche). The Private Placement Settlement
of such Restricted Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Deutsche, due diligence rights (for Deutsche or any buyer of the Restricted
Shares designated by Deutsche), opinions and certificates, and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to Deutsche; provided, however, if Deutsche is not reasonably
satisfied with such due diligence rights or no such rights are afforded to
Deutsche or such buyer designated by Deutsche due to circumstances outside
Counterparty’s control that make such investigation impractical, then such
dissatisfaction or the failure by Counterparty to afford Deutsche (or any buyer
of the Restricted Shares designated by Deutsche) with such investigation rights
shall not provide a basis for Deutsche to refuse to accept the Restricted Shares
by means of a private placement and Deutsche shall be entitled to disclose to
any buyer of the Restricted Shares the circumstances giving rise to such
dissatisfaction or failure. In the event of a Private Placement Settlement, the
Net Share Settlement Amount or the Counterparty Payment Obligation,
respectively, shall be deemed to be the Net Share Settlement Amount or the
Counterparty Payment Obligation, respectively, plus an additional amount
(determined from time to time by the Calculation Agent in its commercially
reasonable judgment) attributable to interest that would be earned on such Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
(increased on a daily basis to reflect the accrual of such interest and reduced
from time to time by the amount of net proceeds received by Deutsche as provided
herein) at a rate equal to the open Federal Funds Rate plus 50 basis points per
annum for the period from, and including, such Settlement Date or the date on
which the Counterparty Payment Obligation is due, respectively, to, but
excluding, the related date on which all the Restricted Shares have been sold
and calculated on an Actual/360 basis.

 

(ii) If Counterparty elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Counterparty shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Deutsche, to cover
the resale of such Restricted Shares (and any Make-whole Shares) in accordance
with customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Deutsche. If Deutsche, in its sole
reasonable discretion, is not satisfied with such procedures and documentation,
Private Placement Settlement shall apply. If Deutsche is satisfied with such
procedures and documentation, it shall sell the Restricted Shares (and any
Make-whole Shares) pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (and any Make-whole Shares) and ending on the earliest of
(i) the Exchange Business Day on which Deutsche completes the sale of all
Restricted Shares or, in the case of settlement of Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales exceed the Counterparty Payment Obligation, (ii) the date upon which all
Restricted Shares (and any Make-whole Shares) have been sold or transferred
pursuant to Rule 144 (or similar provisions then in force) under the Securities
Act and (iii) the date upon which all Restricted Shares (and any Make-whole
Shares) may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) under the Securities Act without any
further restriction whatsoever.

 

A-1



--------------------------------------------------------------------------------

(iii) If (ii) above is applicable and the Net Share Settlement Amount or the
Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Deutsche by the open
of the regular trading session on the Exchange on the Exchange Business Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”), at its option, either in cash or in a number
of Restricted Shares (“Make-whole Shares”, provided that the aggregate number of
Restricted Shares and Make-whole Shares delivered shall not exceed the Maximum
Delivery Amount) that, based on the Relevant Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Relevant Price), has a value equal to the Additional Amount. If Counterparty
elects to pay the Additional Amount in Make-whole Shares, Counterparty shall
elect whether the requirements and provisions for either Private Placement
Settlement or Registration Settlement shall apply to such payment. This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to “Limitation on Delivery of Shares”. “Freely Tradeable Value”
means the value of the number of Shares delivered to Deutsche which such Shares
would have if they were freely tradeable (without prospectus delivery) upon
receipt by Deutsche, as determined by the Calculation Agent by reference to the
Relevant Price for freely tradeable Shares as of the Valuation Date, or other
date of valuation used to determine the delivery obligation with respect to such
Shares, or by other commercially reasonable means.

 

(iv) For the avoidance of doubt, nothing contained in this Annex A shall be read
as requiring Counterparty, unless it so elects as provided above, to deliver
cash in respect of the settlement of the transactions contemplated by the
Agreement.

 

A-2